imtMZk A,; 0=22

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of
                                                No. 71296-9-1
JEREMY S. WEISS,
                                                DIVISION ONE
                    Respondent,

      and                                       UNPUBLISHED OPINION

ANNE M. WEISS,

                    Appellant.                  FILED: November 24, 2014


      Leach, J. — When a child support order arises from an uncontested proceeding,

we presume the court did not independently assess the evidence or the reasonableness

of the support ordered. If neither party rebuts the presumption, the court can modify the

order without a showing of substantially changed circumstances. Because the parties

agreed to the child support order in this case, neither party rebutted the resulting

presumption, and the circumstances of the parties had changed, the court did not abuse

its discretion in modifying the order by eliminating a small upward deviation. The other

arguments raised on appeal do not warrant relief. We affirm.

                                        FACTS


      Anne and Jeremy Weiss married in 1997 and divorced in January 2011. They

have two children. Jeremy is a radiologist employed by IRAD Medical Imaging. Anne

graduated from the Massachusetts Institute of Technology and has worked as an

environmental consultant and in a corporate position with Starbucks.
No. 71296-9-1/2




      The parties' dissolution included an agreed order of child support. The order

deviated upward from the standard support calculation by approximately $600, requiring

Jeremy to pay a monthly transfer payment of $2,330. Jeremy also agreed to pay 100

percent of the children's private K-12 school tuition and all fees and equipment

expenses for extracurricular activities, such as music, sports, drama, and summer

camps. The parties also agreed that Anne, who had been a homemaker and was then

unemployed, would receive maintenance of $4,000 per month for one year followed by

$3,000 per month for two and one-half years.

         In 2012, Anne began working for Starbucks, earning gross wages of $7,995 per

month.


         In February 2013, Jeremy filed a petition to modify child support. He argued in

part that changes in the parties' incomes justified a modification. He alleged that his

monthly gross income had dropped by over $5,000 and that Anne's had increased from
zero to approximately $8,000. He further alleged that a new owner had purchased the

hospital where he practiced and that revenues for his practice had declined. In addition

to modification of the transfer payment, he sought a downward deviation based on his

substantial residential time with his children. He also requested that Anne pay a pro

rata share of the children's extracurricular expenses. Anne argued in part that the court

should impute additional income to Jeremy because he is voluntarily underemployed.
He works four days a week for eight months of the year. She also argued that Jeremy
No. 71296-9-1/3




should pay her attorney fees, which totaled $21,000, based on her need and his ability

to pay.

          The trial court granted Jeremy's petition in part. The court found that the parties'

incomes had changed and noted that Anne earned approximately $8,000 per month

gross in salary. The court found this a substantial change in circumstances warranting
elimination of the upward deviation in the transfer payment. The court denied Jeremy's

requests for a downward deviation and for Anne to pay her pro rata share of the
children's expenses. The court denied Anne's request to impute additional income to

Jeremy and ordered him to pay only $3,000 ofAnne's $21,000 in attorney fees.
          Anne moved for revision but failed to timely serve her motion on Jeremy's

counsel. The superior court granted Jeremy's motion to strike the motion for revision.

This appeal followed.

                                           DECISION


          We review modifications to child support orders for manifest abuse of discretion.1

Anne contends the trial court abused its discretion in this case because Jeremey did not

prove any substantial change in circumstances and the record does not support the
court's finding that the parties' incomes had changed. We disagree.

          Washington courts have statutory and equitable powers to modify support
orders.2 As a general rule, courts must find a substantial change of circumstances


          1 In re Marriage of Schumacher, 100 Wn. App. 208, 211, 997 P.2d 399 (2000).
          2 Pippins v. Jankelson, 110 Wn.2d 475, 478, 754 P.2d 105 (1988).
No. 71296-9-1/4




before modifying a support order.3 But this rule presumes the court independently

examined the evidence after a contested hearing.4 When, as in this case, the support

order arises from an uncontested proceeding, we presume the court did not

independently assess the evidence, and a substantial change of circumstances need

not be shown unless one of the parties rebuts the presumption.5 Anne offers no

persuasive basis for applying a different rule here. Nor does she argue that the record

rebuts the presumption. Accordingly, the trial court had equitable authority to modify the

support order without a substantial change of circumstances.6

      Contrary to Anne's assertions, the record supports the court's finding that the

parties' incomes had changed. At the time of modification, Anne's gross monthly salary

was nearly triple her gross "anticipated" wages on the 2010 worksheet.7           Her net

monthly income had increased by roughly $1,200 from $6,761 to $8,025, while

Jeremey's had dropped roughly $2,000 from $20,515 to $18,344. Taken together,

these income changes support the court's finding that the parties' incomes had

changed. And given those changes, we cannot say that the court abused its discretion

in eliminating the relatively small upward deviation of $578 a month.


       3 Pippins. 110 Wn.2d at 480.
       4 Pippins, 110 Wn.2d at 480-81.
       5 Pippins. 110 Wn.2d at 481-82; Schumacher, 100 Wn. App. at 213; 1 Wash.
State Bar Ass'n, Washington Family Law Deskbook § 28.7(4)(d)(i) at 28-75 (2d ed.
2000 & Supp. 2012) (citing Pippins).
      6 See Pippins, 110 Wn.2d at 478-81: Schumacher, 100 Wn. App. at 213.
      7 We note that while the 2010 worksheet listed $3,000 in wages and salaries for
Anne, she was not actually working. Rather, the "wages" were "anticipated employment
income."
No. 71296-9-1/5




      Anne points out that the court actually entered two worksheets in connection with

the modification: one reflecting the parties' incomes at the time of modification and one

reflecting their projected incomes when maintenance ended some five months later.8

Relying on the latter worksheet, she argues that modification was unwarranted because

her income eventually dropped slightly below her 2010 income and Jeremy's increased

by several thousand dollars when maintenance terminated. But the court's oral ruling

demonstrates that it relied on the parties' income levels at the time of modification, not

the projected postmaintenance income levels.9 This is consistent with the rule that

income changes that were contemplated at the time of the challenged support order,

such as the eventual termination of maintenance, do not constitute a change in the

parties' circumstances for purposes of modification.10

       Anne also contends the court abused its discretion in modifying support because

Jeremy works only four days a week for eight months out of the year and is therefore

voluntarily underemployed. Again, we disagree.

       In determining whether a parent is voluntarily underemployed, courts consider a

parent's work history, education, health, age, and other relevant factors, such as the

customary work schedule for the parent's occupation and whether additional work hours


       8 It appears from the court's oral ruling that it entered the second worksheet
projecting postmaintenance income because of anticipated future disputes between the
parties.
       9 In re Marriage of Rockwell, 141 Wn. App. 235, 240 n.2, 170 P.3d 572 (2007)
(findings may be supplemented or clarified by oral opinion.).
       10 See In re Marriage of Arvev, 77 Wn. App. 817, 820, 894 P.2d 1346 (1995).
No. 71296-9-1/6




are available.11 While working "full time" has some meaning in this context, it does not

always mean 40 hours per week.12 Here, Jeremy alleged in his declaration that he

works the maximum number of hours available at his place of employment and that his

employment contract prohibits him from taking outside work in his field. Although Anne

made some contrary allegations in her declaration, the court resolved the factual

dispute in Jeremy's favor. Because substantial evidence supports the court's decision,

we will not disturb it.13

       Anne also argues that the court abused its discretion in making its modification

retroactive to August 1, 2013, and in awarding her only a small portion of the attorney

fees she requested. Anne does not support either argument with authority.14 Nor do
Anne's conclusory arguments demonstrate an abuse of discretion. The court had
authority to make the new support order retroactive to the date the modification petition
was filed in February 2013.15 It had discretion to make its decision retroactive to August

2013. With respect to the court's fee award, Anne nowhere addresses the court's




        11 See RCW 26.19.071(6); Schumacher, 100 Wn. App. at 215; In re Marriage of
Wright, 78 Wn. App. 230, 234, 896 P.2d 735 (1995).
        12 Schumacher, 100 Wn. App. at 214-15.
      13 In re Marriage of Rideout, 150 Wn.2d 337, 351, 77 P.3d 1174 (2003) ("[T]he
substantial evidence standard of review should be applied . . . where competing
documentary evidence had to be weighed and conflicts resolved.").
        14 Cowiche Canvon Conservancy v. Boslev, 118 Wn.2d 801, 809, 828 P.2d 549
(1992) (arguments not supported by authority need not be considered).
        15 RCW 26.09.170(1).
No. 71296-9-1/7




reasons for awarding only $3,000 of the $21,000 she requested.16 She thus fails to

demonstrate an abuse of discretion.


      The parties' requests for fees on appeal are denied.

      Affirmed.




                                                      (L-q ^*^zdt\     /l
WE CONCUR:




        ~-^~>^ -v-                                 s&cMJ'K.            \




       16 In its oral ruling, the court told Anne's counsel, "What you charge her for her
complaining about [opposing counsel] and her client is not something I order. Okay?
Basically it's the research you did on the income that I'm recognizing."